DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election with traverse of the Group (within Groups 2 to n) that involves the use of the probe as identified by SEQ ID No. 239 in the reply filed on 8/4/2022 is acknowledged.  The traversal is based on applicant’s allegation that the technical feature(s) shared by Groups 1 to n+1, namely the probes recited in amended claim 1 (i.e., probes designed to hybridize to substantially all V gene segments and all J gene segments within the B cell receptor genomic loci, immunoglobulin genomic loci, or the combination thereof, wherein each probe hybridizes either to a 3’ end of the V gene segment or a 5’ end of the J gene segment), is “not anticipated nor made obvious by He” and thus “defines a contribution over the cited art.”  This is not found persuasive because the He reference does teach the library of probes recited in amended claim 1 (see the 102 rejection below) and thus the shared technical feature(s) does not provide a contribution over the prior art.  Thus, unity of invention is considered to be lacking, and restriction of the invention in accordance with the rules of unity of invention is still deemed proper and is therefore made FINAL.
3.	Claims 1-5, 9-10, 20-22, 27-32, 48-50 and 54-60 are pending in the application.  Claims 2-5, 9-10, 20-22, 27-32 and 48-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1 and 54-60 are currently under examination.
Information Disclosure Statement
4.	The listing of references in the specification (see pages 71-80) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
5.	The drawings are objected to because almost all of the figures are not readable due to poor resolution or small text size.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see references No. 2, 51, 66, 76, 78, 86, 88 and 89 as listed in pages 71-78, as well as the last two lines in page 128, of the specification as filed; or see paragraphs [0393], [0442], [0457], [0467], [0469], [0477] and [0479]-[0480], as well as the text line just below Table 2, of the pre-grant publication). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
7.	The disclosure is objected to because of the following informalities: 1) page 7 of the specification provides brief description for Figure 1-1 and Figure 1-2, but the drawings contain Figure 1 instead of Figure 1-1 or 1-2; 2) “B-cell receptor (BC)” recited in page 1, paragraph 2, line 7 should be changed to “B-cell receptor (BR)” to correct the typographical error.  Appropriate correction is required.
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1 and 54-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., product(s) of nature) without significantly more.
Claim 1 is drawn to a library of probes, the library comprising probes designed to hybridize to substantially all V gene segments and all J gene segments within the B cell receptor genomic loci, immunoglobulin genomic loci, or the combination thereof, wherein each probe hybridizes either to a 3’ end of the V gene segment or a 5’ end of the J gene segment.  Claims 54-60 depend from claim 1 and further specify the probes as those listed in Tables B1 and B2.  As currently presented, the claimed library of probes are just a plurality of nucleic acid fragments that have the same nucleotide sequences as the corresponding naturally occurring V gene and J gene segments.
The judicial exception (i.e., product(s) of nature) is not integrated into a practical application because the claimed library of probes are just a plurality of nucleic acid fragments that have the same nucleotide sequences as the corresponding naturally occurring V gene and J gene segments.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional structural element recited in the claims.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 57-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
In the instant case, each of claims 57-60 recites “the probes in Tables B1 and B2.”  Since the probes in Tables B1 and B2 can be easily identified by their corresponding SEQ ID NOs, it is totally unnecessary to incorporate by reference Table B1 or B2 into the claims.
Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
15.	Claims 1 and 54-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (Oncotarget 2011, 2:178-185).
Regarding claims 1 and 54
He et al. teach a library of probes (e.g., DNA fragments obtained via randomly shearing tumor or plasma DNA from B-cell Non-Hodgkin’s lymphoma patient, or captured fragments consisting of “all fragments containing relevant IgH gene sequences”.  See page 179, column 2, paragraph 1 – page 180, column 1, paragraph 1; page 180, column 2, paragraph 1), the library comprising probes designed to hybridize to all or substantially all V gene and J gene segments within the B cell receptor genomic loci, immunoglobulin genomic loci, or the combination thereof, wherein each probe hybridizes either to a 3’ end of the V gene segment or a 5’ end of the J gene segment (i.e., the DNA fragments obtained via randomly shearing tumor or plasma DNA from B-cell Non-Hodgkin’s lymphoma patient would necessarily comprise all fragments (which can serve as “probes”) that hybridize to all or substantially all V gene and J gene segments within the B cell receptor genomic loci, immunoglobulin genomic loci, or the combination thereof, wherein each probe hybridizes either to a 3’ end of the V gene segment or a 5’ end of the J gene segment.  The captured fragments consisting of “all fragments containing relevant IgH gene sequences” would comprise or consist of all fragments (which can serve as “probes”) that hybridize to all or substantially all V gene and J gene segments within the B cell receptor genomic loci, immunoglobulin genomic loci, or the combination thereof, wherein each probe hybridizes either to a 3’ end of the V gene segment or a 5’ end of the J gene segment.).
Regarding claims 55-56
The library of probes according to He et al., wherein the library (e.g., library of captured fragments consisting of “all fragments containing relevant IgH gene sequences”. See page 179, column 2, paragraph 1 – page 180, column 1, paragraph 1; page 180, column 2, paragraph 1) consists of probes designed to hybridize to all or substantially all V gene and J gene segments within the B cell receptor genomic loci, immunoglobulin genomic loci, or the combination thereof, wherein each probe hybridizes either to a 3’ end of the V gene segment or a 5’ end of the J gene segment.
Conclusion
16.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675